Exhibit 10.2

FIRST AMENDMENT TO THE QRE GP, LLC LONG-TERM INCENTIVE PLAN

The Board of Directors of QRE GP, LLC, a Delaware limited liability company (the
“Company”), hereby makes this First Amendment (the “First Amendment”) to the QRE
GP, LLC Long Term Incentive Plan (as amended, the “Plan”) this March 10, 2014.

WHEREAS, the Company originally established the Plan to be effective as of
December 22, 2010, for purposes of providing incentive compensation awards to
certain employees, officers, consultants and advisors of the Company, QR Energy,
LP (the “Partnership”) and their affiliates which are based on the Partnership’s
common units (the “Units”);

WHEREAS, the Board of Directors of the Company has determined that there are no
longer sufficient shares of Units available for issuance under the Plan to meet
the Company’s needs for future grants during the coming years;

WHEREAS, the Board of Directors of the Company has determined that it is the
best interest of the Partnership and its Unitholders to increase the number of
Units available for issuance under the Plan so that the Company may continue to
grant incentive and reward opportunities to eligible participants under the
Plan;

WHEREAS, the Board of Directors of the Company has determined that 3,000,000
additional Partnership Units should be approved for issuance under the Plan;

WHEREAS, the Board of Directors of the Company has also determined that the Plan
should be amended in order to delete any provisions in the Plan that would allow
Partnership Units that were redeemed for the payment of exercise prices of
income tax withholding to be returned to the Unit reservation pool for the Plan;
and

NOW THEREFORE, for and in consideration of the foregoing and the agreements
contained herein, the Plan shall be amended as follows:

 

  1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the same meaning ascribed thereto in the Plan.

 

  2. Amendment to Section 4(a). Subject to the subsequent approval of the
Partnership’s Unitholders of the approval of the following amendments,
Section 4(a) of the Plan is hereby deleted in its entirety and replaced with the
following:

Overall Number of Units Available for Delivery. The number of Units that was
approved on December 22, 2010 for deliverance with respect to Awards under the
Plan was 1,800,000. As of February 3, 2014, zero Units remained outstanding and
subject to Awards. On March 10, 2014, an additional 3,000,000 Units were added
to the Plan for deliverance with respect to Awards under the Plan, subject to
adjustment as provided in Section 4(c). Units withheld from an Award or
surrendered by a Participant to satisfy the Partnership’s or an Affiliate’s tax
withholding obligations or to satisfy the payment of any exercise price with
respect to the Award (including the withholding of Units with respect to
Restricted Units) shall be considered to be Units delivered under the Plan for
this purpose. If any Award is forfeited, cancelled, exercised, or otherwise
terminates or expires without the actual delivery of Units pursuant to such
Award (the grant of Restricted Units is not a delivery of Units for this
purpose), the Units subject to such Award shall again be available for Awards
under the Plan (including Units not delivered in connection with the exercise of
an Option or Unit Appreciation Right). There shall not be any limitation on the
number of Awards that may be granted and paid in cash.

 

  3. Remainder of Plan. Except as expressly provided herein, the Plan remains in
full force and effect.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this First Amendment to be duly
executed in its name and on its behalf by its duly authorized representative on
the date set forth above.

 

QRE GP, LLC By:   /s/ Gregory S. Roden Name:   Gregory S. Roden Title:   Senior
Vice President and General Counsel